JUDGMENT ORDER

WALLACH, Judge.
Upon consideration of the Department of Commerce’s (“Commerce”) Final Results of Redetermination Pursuant to Court Remand (“Remand Determination”), filed pursuant to this court’s decision and Order in Anshan Iron & Steel Co. v. United States, 358 F.Supp.2d 1236 (CIT 2004); the parties having filed no comments contesting Commerce’s Remand Determination; the Court having reviewed Commerce’s Remand Determination and all pleadings and papers on file herein, and good cause appearing therefore, it is hereby
ORDERED that Commerce’s Remand Determination is in accordance with this Court’s decision and Order of September 22, 2004; and it is further
ORDERED that Commerce’s Remand Determination is sustained.